DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim, US 2019/0287938).
Regarding claim 1, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), comprising: a carrier (carrier substrate 200 a shown in FIG. 11) having at least one bonding pad (metal 165); a plurality of electronic elements (semiconductor chip 120) disposed on the carrier (carrier substrate 200), one of the plurality of electronic elements comprising a substrate (core member 110) and a substrate through hole (connection via 113) penetrating the substrate (core member 110); and at least one connecting terminal (connection member) disposed between the substrate (core member 110) and the carrier (carrier substrate 200), and the plurality of electronic elements electrically connected to the at least one bonding pad via the at least one connecting terminal (see FIG. 17).  
Regarding claim 2, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the electronic device comprises a plurality of electronic elements (semiconductor device 120), and a total area of the substrate of the plurality of electronic elements is smaller than an area of the carrier (carrier substrate 200), and a material of the substrate includes glass or quartz ([0071]).  
Regarding claim 4, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the plurality of electronic elements further comprise: a signal terminal disposed on a first side of the substrate ([0072]); a ground terminal disposed on a second side of the substrate and between the substrate and the carrier ([0072] and Fig. 17), wherein the first side is opposite to the second side; and a conductive connection portion at least partially disposed in the substrate through hole to electrically connect the signal terminal and the at least one connecting terminal (see FIG. 17 and related text).  
Regarding claim 5, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), further comprising: the electronic element comprising a switching component (passive component 125A/B) electrically connected to the carrier to control the signal terminal; Page 22 of 25and a packaging material to cover at least one of the pluralities of electronic elements (see FIG. 17).  
Regarding claim 6, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the carrier comprises a redistribution layer has multi-layer structure (connection member 140).  
Regarding claim 7, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the redistribution layer forms a fan-out panel level package ([0065]).
Regarding claim 8, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the substrate comprises a cutting line (core member comprises cutting line i.e. hole can be created by cutting).  
Regarding claim 9, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the second side of the substrate is closer to the carrier than the first side of the substrate (see FIG. 17 and related text).
Regarding claim 10, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein a part of the conductive connection (connection structure 190) portion is disposed on the second side of the substrate (core member 110).  
Regarding claim 11, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), comprising: a carrier (carrier substrate 200) comprising at least one notch adjacent to a first carrier side of the carrier and at least one bonding pad (metal 165); a plurality of electronic elements (Semiconductor device 120) disposed on the carrier (carrier substrate 200), and one of the plurality of electronic elements comprising a substrate (core member 110); and at least one connecting terminal (connection member 140) disposed between the substrate and the carrier, and the plurality of electronic elements electrically connected to the at least one bonding pad via the at least one connecting terminal (see FIG. 17 and related text).  
Regarding claim 12, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the plurality of electronic elements further comprise at least one antenna element ([0036]) disposed on a second carrier side of the carrier and electrically connected to the carrier, the plurality of electronic elements Page 23 of 25comprise a switching component (passive component 125A/B) which controls the at least one antenna element via the at least one connecting terminal, wherein the second carrier side is opposite to the first carrier side (see FIG. 17 and related text).  
Regarding claim 13, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the switch component is disposed on the first carrier side or on the second carrier side (see Fig. 17 and related text). 
Regarding claim 14, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), further comprising a packaging material covering the at least one antenna element (see FIG. 17 and related text).  
Regarding claim 15, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein a material of the substrate comprises glass or quartz, and the material of the substrate is different from a material of the carrier (see FIG. 17 and related text).  
Regarding claim 16, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the carrier comprises a metal layer (see FIG. 17 and related text).  
Regarding claim 17, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the metal layer comprises a pattern (see FIG. 17 and related text).  
Regarding claim 18, Kim shows an electronic device (Fan-out passive component package100F in FIG. 17), wherein the pattern comprises the at least one notch (see FIG. 17 and related text).  

Allowable Subject Matter
Claims 3 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893